Citation Nr: 1216687	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-27 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar strain, prior to August 27, 2010.

2.  Entitlement to a rating in excess of 40 percent for lumbar strain, since August 27, 2010.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) from January 2005 (low back strain) and January 2006 (bilateral hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Most recently, in April 2010, the Board remanded the issues on appeal, as well as reopened whether new and material evidence had been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  A claim for service connection for posttraumatic stress disorder (PTSD) was dismissed. 

With respect to both claims the RO was instructed to obtain outstanding VA treatment records and to provide the Veteran with VA examinations for both his back and hearing loss.  The Board concludes that the development set forth in the April 2010 Remand has been accomplished and therefore finds that it may proceed with a decision, as to these issues, at this time.

The Veteran testified before a Decision Review Officer (DRO) in November 2005 (back) and before the undersigned Veterans Law Judge in November 2009 (back and hearing loss).  Transcripts of the hearings are of record.  

 


FINDINGS OF FACT

1.  Prior to August 27, 2010, even in considering his complaints of pain, the Veteran's lumbar strain resulted in forward flexion greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees; and, there was no evidence no incapacitating episodes requiring hospitalization, or bedrest as prescribed by a physician; and no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was demonstrated.  

2.  Since August 27, 2010, the Veteran's lumbar strain has not resulted in objective findings of ankylosis or incapacitating episodes lasting a total duration of at least 6 weeks during the past 12 months.  

3.  The Veteran has right lower extremity radiculopathy associated with his lumbar spine disability.

4.  The competent and credible evidence of record does not show that the Veteran currently has bilateral hearing loss disability for VA disability compensation purposes.


CONCLUSIONS OF LAW

1.  For the time period prior to August 27, 2010, the criteria for a rating in excess of 10 percent for lumbar strain had not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5237 (2011). 



2.  For the time period since August 27, 2010, the criteria for a rating in excess of 40 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a,  DC 5237 (2011). 

3.  The criteria for entitlement to a separate compensable rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124(a), DC 8520 (2011).

4.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2004 (low back ) and August 2005 (hearing loss) that fully addressed all notice elements and were sent prior to the initial RO decisions in these matters.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, in May 2010, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the May 2010 notice, the matters were readjudicated in a June 2011 supplemental statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted private treatment records and personal statements in support of his appeal.  No outstanding evidence has been identified that has not been obtained.

The Board notes that in December 2011, following the Veteran's most recent June 2011 Supplemental Statement of the Case (SSOC) VA virtual treatment records were associated with the Veteran's virtual claims file.  The Veteran, through his representative, has explicitly indicated he is waiving RO consideration of these documents. There is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question. 

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all Social Security Administration (SSA) disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  

Here, in a statement dated July 1999, the Veteran indicated that he was intending to apply for social security income.  There are no such on file.  However, there is also no indication that the Veteran is in receipt of SSA benefits.  On the contrary, as will be discussed below, there are several records describing the Veteran as being actively employed.  The Veteran has also not identified any SSA records that would be relevant to his claims.  As such, the Board finds that the record does not establish a reasonable possibility that any SSA records, if such exist, are relevant to these claims.  There is no basis to remand this matter for SSA records, if such even exist.

The Veteran has been afforded hearings before a Decision Review Officer (DRO) in November 2005 (back) and Veterans Law Judge (VLJ) in November 2009 (back and hearing loss) which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the November 2005 DRO hearing, the DRO identified the issue on appeal.  See DRO Hearing Transcript (T.) at 1. The hearing discussion did not reveal any evidence that might be available that had not been submitted.   At the November 2009 BVA hearing, the VLJ identified the issues on appeal.  See BVA Hearing T. at 2.  Questions were asked with respect to the severity of the Veteran's low back disability.  He was also advised of the need to present evidence relating to the nature and etiology of his claimed hearing loss, to include adequate evidence showing a hearing loss disability and a nexus opinion.  Indeed, as noted above, the Board remanded the Veteran's claims in April 2010 to locate outstanding VA treatment records and to afford the Veteran with VA examinations.  The Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, VA examinations and opinions were obtained in July 2004, February 2008, and August 2010 with respect to his increased rating claim for a back disability.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.  

The Board notes that the Veteran's most recent examination is now over year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back since the August 2010 VA examination.  The Veteran does not contend otherwise.

With respect to his hearing loss claim, the Veteran was afforded a September 2010 VA examination and opinion, to address the nature and etiology of the Veteran's disorder.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained is more than adequate.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  In this regard, the Board acknowledges that the report of the audiology examination does not include the results of the puretone audiometry testing.  Such is not a fatal flaw.  Indeed, as will be discussed in detail below, the examiner stated that the results of that testing was unreliable due to the Veteran's poor cooperation.  She substituted the puretone audiometry testing Distortion Product Otoacoustic Emissions, which were less subject to being manipulated by the Veteran.   Those results were discussed.  Given the results of that test, along with the evaluation and interview and speech recognition testing, the examiner was able to provide an opinion with supporting rationale.  The opinion is more than adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Increased Rating

The Board initially notes that various treatment records reflect diagnoses associated with the Veteran's nonservice-connected degenerative disc disease of the lumbar spine, as opposed to solely his service-connected lumbar strain.  The Veteran was denied service-connected for degenerative disc disease of the lumbar spine in a September 2000 rating decision.  The Veteran did not appeal that decision and it became final.  Thus, to the extent possible, the discussion below focuses on the Veteran's service-connected lumbar strain.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA General Counsel opinion has also held that DC 5293, intervertebral disc syndrome, involved loss of range of motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

The Veteran's service-connected lumbar strain has been evaluated under Diagnostic Code (DC) 5237 and is rated 10 percent prior to August 27, 2010, and rated 40 percent since August 27, 2010, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011). 

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.   The normal combined range of motion of the thoracolumbar spine is 240 degrees.   The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating. Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

a.  Prior to August 27, 2010

The Board has reviewed the evidence of record and finds that the weight of evidence is against the assignment of an increased evaluation for this disability during this time period.  

First, the Board finds that there is no basis for a higher rating based on loss of forward flexion of the thoracolumbar spine.  A June 2004 VA examination noted flexion of 75 degrees, with pain at 75 degrees.  The VA examiner indicated that the Veteran's range of motion was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  The Veteran underwent another VA examination in February 2008.  At that time he demonstrated 85 degrees of flexion, with pain noted at 85 degrees.  The VA examiner stated that fatigue, weakness, lack of endurance and incoordination additionally limited joint function by 10 degrees. 

Additional VA and private treatment records reflect pain in his lumbar spine.  Ranges of motion findings are not provided. 

During this time period, the weight of the evidence demonstrates that the Veteran had forward flexion of the thoracolumbar spine greater than 60 degrees, even when considering pain.  Therefore, a rating in excess of 10 percent is not warranted on this basis. 

A rating in excess of 10 percent is also not warranted based on the combined range of motion of the thoracolumbar spine. 

At his July 2004 VA examination, the Veteran reported difficulty bending, stumping and squatting because of intense pain.  Nevertheless, the Veteran demonstrated the following range of motion:  75 (forward flexion) + 0 (extension) + 15 (left lateral flexion) + 15 (right lateral flexion) + 15 (right rotation) + 15 (left rotation) = a total of 135.  At his February 2008 VA examination, the Veteran reported stiffness in his back.  He noted that pain could be elicited by physical activity and it was relieved by rest and medication.  The Veteran demonstrated the following range of motion testing results:  85 (forward flexion) +27 (extension) + 25 (left lateral flexion) + 25 (right lateral flexion) + 25 (right rotation) + 25 (left rotation) = a total of 212.  The VA examiner indicated the Veteran's above range of motion was additionally limited by joint function of 10 degrees.  Even subtracting 10 degrees from each calculation: 75 (forward flexion) +17 (extension) + 15 (left lateral flexion) + 15 (right lateral flexion) + 15 (right rotation) + 15 (left rotation) = a total of 152; the combined rating of motion is greater than 120.   As the Veteran's combined range of motion of the thoracolumbar spine has been demonstrated to be greater than 120 degrees, even considering pain, a rating in excess of 10 percent is not warranted on this basis.

The evidence of record also does not show that a rating in excess of 10 percent is warranted for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Although the July 2004 VA examiner indicated that the Veteran's gait was abnormal, he stated that there was no muscle spasm.  The Veteran reported that he did not require any assistive devices for ambulation.  Moreover the Veteran's posture was within normal limits.  The February 2008 VA examination report reflected that the Veteran's posture and gait were within normal limits.  Muscle spasm was absent.  A May 2005 VA treatment record noted normal gait.  A September 2007 private treatment X-ray noted normal alignment of the lumbar spine.  A July 2009 VA treatment record reflected that the Veteran's gait was steady.  As the evidence does not demonstrate muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a rating in excess of 10 percent is not warranted.  

Further, the evidence does not demonstrate incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  The Board recognizes that the Veteran is not service-connected for his degenerative disc disease, as such even if the Veteran were to show an increased rating under these criteria a higher rating for his service-connected lumbar strain would not be warranted.  At the Veteran's July 2004 VA examination he reported that he had experienced incapacitating episodes as often as 2 times per year, lasting for several days.  He noted that in the past year he had experienced several incidents of incapacitation for a total of various amounts of days.  Specific days were not noted; nor did the Veteran indicate if he was prescribed bedrest by his physician.  

The Veteran reported at his February 2008 VA examination that over the past 12 months he had experienced incapacitating episodes for 7 days.  The Board has considered an August 2008 statement provided by the Veteran's VA treating doctor which noted that the Veteran had episodes of severe incapacitating back pain which last as long as 6 weeks or more.  However, there is no indication that the Veteran was prescribed bed rest by this physician for his symptoms.  Further, in a September 2008 addendum to that note, the VA physician noted that the Veteran had asked him to write that these incapacitating episodes occurred, however the physician stated that he was not able to verify this but could only report what the Veteran reported.  As such, an increased rating based on incapacitating episodes is not warranted during this time period. 

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss during this time period. 

b.  Since August 27, 2010

In a June 2011 rating decision, the RO granted an increased rating of 40 percent for the Veteran's service-connected lumbar strain, effective August 27, 2010.  The Veteran contends that a higher rating is also warranted for this period.

Under the general rating formula for diseases and injuries of the spine a rating higher than 40 percent requires evidence of ankylosis. Ankylosis has not been reported during the appeal period.  Ankylosis was not diagnosed during the most recent VA examination in August 2010.  In fact, the Veteran was still able to demonstrate forward flexion of 30 degrees, with pain beginning at 25.  Moreover, although VA treatment records in the claims file and the Veteran's virtual VA file reflect continuing back pain, ankylosis was not diagnosed.  The functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis. Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  A higher rating is therefore not warranted on the basis of orthopedic manifestations. 

Further, to receive an increased rating for intervertebral disc syndrome, the Veteran must have demonstrated incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent rating).  The VA examiner indicated in the August 2010 VA examination report that there was no evidence of flare-ups or incapacitating episodes of the low back.  Nevertheless, as stated above, the Veteran is not service-connected for his degenerative disc disease; therefore an increased rating under these criteria is not warranted.  Based on this evidence a rating in excess of 40 percent is not warranted since August 27, 2010. 

c.  Neurological Complaints

Finally, as indicated above, the General Rating Formula also directs that neurological manifestations should be rated separately from orthopedic manifestations.  A separate noncompensable evaluation was assigned for erectile dysfunction, effective from August 2011.  

However, a review of the evidence reflects that the Veteran has not complained of, nor does the evidence support findings of a bowel or bladder disorder associated with his back.  For example, the July 2004 VA examination report reflected that the Veteran's intervertebral disc syndrome did not cause any bowel or bladder dysfunction.  Similar findings were reported in a February 2008 VA examination report.  Thus, as the evidence does not support findings of bowel or bladder disorders associated with his service-connected low back strain, a separate compensable evaluation is not warranted on such a basis. 

However, the Veteran has complained of neurological symptomatology.  With respect to the rating criteria for diseases of the peripheral nerves, the term 'incomplete paralysis' with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The words such as 'mild', 'moderate' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. 
§ 4.6 (2011).

At a June 2004 VA examination the Veteran reported pain traveling to his legs, arms and toes.  Neurological examination reflected that there was L3-L5 spinal nerve involvement revealing findings of neuralgia.  Sensory dysfunction with findings of radicular pain was noted.  Testing reflected normal motor function and sensory function.  Reflexes were normal in both the right and left lower extremities.   The VA examiner indicated that the Veteran's lumbosacral strain had progressed to status post lumbar surgery with degenerative disc disease of the lumbar spine and L3-L5 spinal nerve involvement and erectile dysfunction.  

A March 2006 private treatment record noted a diagnosis of thoracic neuritis/radiculitis.  A September 2007 private treatment record noted a diagnosis of right sciatica.  A February 2008 VA examination noted sensory deficit of the bilateral dorsal feet and bilateral lateral feet; however, right and left lower extremity reflexes were normal.  A November 2009 private treatment record noted that the Veteran had lumbar radiculitis.  Several VA treatment records dated in 2008, 2009 and 2011, note a diagnosis of chronic low back pain with radiculopathy L5-S1.

At an August 2010 VA examination, the Veteran described pain in the middle of his back that radiated down to his right hip and to the top of his knee.  The Veteran did not report any pain in his left leg, but described some numbness in the front of his left thigh.  Knee and ankle reflexes were normal in both lower extremities.  The Veteran had no loss of sensation in the lower extremities.  The VA examiner stated that the Veteran had an increase in low back problems with some sciatic irritation.  He noted that it was not possible to separate which back symptomatology is associated with the Veteran's nonservice-connected degenerative disc disease as opposed to his service-connected lumbar strain.  Thus, resolving all doubt in his favor, the Board finds that it is as likely as not that the Veteran's current sciatic symptomatology was caused by his service-connected lumbar strain.  See Mittleider v. West, 11 Vet. App. 181 (1998), (held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, reasonable doubt on any issue must be resolved in the veteran's favor, and signs and symptoms be attributed to service-connected condition).

The August 2010 VA examiner indicated that there was no evidence of neurological impairment in the sense that the Veteran has sciatic nerve impairment.  He added that the Veteran had pain in the region of the right sciatic nerve with pain going down the leg to the knee.  However, he stated that this would be considered sciatic irritation and not impairment of the sciatic nerve.  There was no evidence of paralysis.  

Based on the foregoing, the Board finds that a 10 percent rating, but no higher, is warranted for mild right lower extremity radiculopathy associated with the Veteran's lumbar strain, under Diagnostic Code 8520.

Under Diagnostic Code 8520, a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

At this juncture, the Board finds that the Veteran's right lower extremity radiculopathy is mild as the August 2010 VA examiner stated that the Veteran exhibited sciatic irritation and not impairment of the nerve.  When the involvement is whole sensory, the rating should be for the mild, or at most, the moderate degree.  The evidence described above is most consistent with a mild, rather than moderate disability.  As such, the assignment of a higher separate evaluation for right lower extremity radiculopathy associated with the Veteran's service-connected lumbar strain is not warranted during any period on appeal.

d. Other considerations

For both periods on appeal, the Board has considered the Veteran's statements regarding increased symptomatology.  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disability.  Thus, evidence of increased lumbar spine symptomatology has not been established, either through medical or lay evidence. 

Further, the disability does not warrant referral for extraschedular consideration. In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms. Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

There has been no showing that the Veteran's disability picture for his lumbar strain disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

Finally, although the Veteran has submitted evidence of a medical disability, and made claim for the highest ratings possible for his service-connected disability, he has not submitted evidence of unemployability, or claimed to be unemployable.  The Board has considered an August 2008 statement from the Veteran's VA treating physician which noted that the Veteran's ability to work was very limited due to his chronic low back pain.  Further, although the Veteran testified at his November 2009 BVA Hearing that he had missed work because of his back, he reflected that he was employed as a limousine driver.  Additionally, at the recent September 2010 VA examination, the VA examiner noted that the Veteran was currently driving automobiles and limousines.  Although the Veteran was able to carry out the job he indicated that he had to take hydrocodone for pain from time to time and was not permitted to do any driving under the influence of this medication.  Hence, it was noted that the Veteran may in the foreseeable future have problems driving.  Nevertheless, the evidence does not demonstrate that the Veteran is unemployed at this time.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

III. Service Connection

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85(a) (2011). 

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no evidence of bilateral hearing loss for VA purposes during the period under appellate review.

The Veteran's service treatment records suggest that he may have experienced trouble with his hearing prior to service.  Nevertheless, the Veteran's enlistment examination, dated in December 1964, reflected normal hearing thresholds: 5 (500 Hz.), 5 (1000 Hz.), 0 (2000 Hz.), and -5 (4000) Hz, bilaterally.  Concerning the Veteran's December 1964 entrance audiogram, prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966. However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in December 1964 must be converted from ASA to ISO units.  The thresholds above have been converted to ISO-ANSI standards.

In May 1968 the Veteran sought treatment for hearing problems.  The examiner noted that the Veteran had bilateral hearing loss sensorineural, however he indicated that the hearing curve was not typical of a noise induced loss and with the use of ear plugs and muffs he saw no connection with his job and the Veteran's complaints.  Another May 1968 treatment record noted difficulty hearing in the right ear.  A June 1968 treatment note reflected that since being off the flight line the Veteran had only minor episodes of earaches and no headaches.  It was noted that the Veteran's audiogram showed improvement from the previous audiogram.  It was recommended that the Veteran not be exposed to the noise on the flight line.  A July 1968 treatment note reflected sensorineural hearing loss and that the Veteran would be referred to military public health. 

The Veteran's September 1968 separation audiogram was once again conducted using ASA units.  The thresholds have been converted using ISO-ANSI standards as follows: in the right ear: 40 (500 Hz.), 20 (1000 Hz.), 5 (2000 Hz.), and 15 (4000 Hz.); and in his left ear: 30 (500 Hz.), 10 (1000 Hz.), 10 (2000 Hz.), and 10 (4000 Hz.).  As such, hearing loss for VA purposes was only demonstrated in the right ear at that time. 

Nevertheless, a review of the post-service evidence reveals that the Veteran has not been diagnosed as having a hearing loss disorder for VA purposes.  

A June 1974 VA examination noted that hearing in the Veteran's right ear was in the lower range of normal, while hearing in the left ear was partly on and partly slightly below the lower limit of normal.  The VA examiner indicated that the Veteran had borderline normal-impaired hearing in both ears, a little worse in the left ear.  The VA examiner stated that he did not find pathology about the ears unless it would be a moderate impairment of hearing, sensorineural type.  Importantly, he indicated that he was not making a diagnosis of sensorineural deafness in any degree because of one ear examination and audiogram.  An appointment was scheduled for re-examination of his hearing.  The Veteran never reported for this additional testing. 

A July 2003 VA treatment note reflected unequivocally normal hearing for all tested frequencies with the exception of 30 dB HL thresholds at 8000 Hz.  Thresholds at 8000 Hz. are not considered when determining hearing loss for VA purposes, however.  A January 2010 private audiogram reflected a diagnosis of serious to severe sensorineural hearing loss in both ears.  Significantly, this examination was conducted by a hearing aid specialist and not a state-licensed audiologist as required under 38 C.F.R. § 4.85(a) (2011).  Moreover, the Maryland CNC test was not used.  See Id.  The results of this private testing cannot be used for purposes of determining whether the Veteran has hearing loss for VA purposes. 

The Veteran underwent a VA examination in September 2010.  The VA examiner stated that the Veteran's responses to pure tone stimuli were inconsistent and unreliable, even after repeated instruction.  The audiologist discontinued testing.  Maryland CNC word lists were used and reflected scores of 96% in both ears.  Due to the inconsistencies in pure tone responses, Distortion Product Otoacoustic Emissions (DPOAE's) were obtained.  The results revealed that emissions were present through the 6000 HZ. region in the right ear and through the 8000 Hz. region in the left ear, which is consistent with normal to near normal hearing in both ears.  The VA audiologist summarized her report stating that the Veteran had responded appropriately to the speech part of the evaluation but had given inconsistent responses to pure tone stimuli.  She stated that these responses were not recorded as they were judged to be invalid.  Testing was finally discontinued due to time constraints and the inability to obtain valid responses.  She noted that the test results obtained in this evaluation, speech (SRT and word recognition) and the DPOAE's indicate that there was no hearing disability.  

The Board recognizes that the Veteran's separation examination reflected hearing loss for VA purposes in his right ear.  Moreover, although a July 1974 VA examination noted that the Veteran may have a moderate impairment of hearing, sensorineural type, the examiner stated that he was not making a diagnosis of sensorineural deafness in any degree based on one examination and audiogram.  Significantly, a July 2003 VA treatment record reflected normal hearing.  Importantly, during the period on appeal, the Veteran underwent a VA examination in September 2010.  At that time, the VA examiner reflected that no disability for hearing may exist.  The Veteran did not provide consistent responses and based on DPOAE testing completed, hearing consistent with normal to near normal hearing was demonstrated. 

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board has considered the Veteran's statements submitted through various written correspondence and testimony at his November 2009 BVA hearing, with respect to his reduced hearing acuity.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   It is also acknowledged that the Veteran experienced a shift in his hearing acuity following service.  Despite hearing loss noted in his right ear at separation, the current audiometric results fail to establish that he currently has a hearing loss for VA compensation purposes.  The presence of a current disability is paramount.  As such, the claim of entitlement to service connection for hearing loss is denied.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

A rating in excess of 10 percent for lumbar strain, for the period prior to August 27, 2010, is denied.

A rating in excess of 40 percent for lumbar strain, for the period since August 27, 2010, is denied.

A separate 10 percent rating for right lower extremity radiculopathy, is granted subject to governing criteria applicable to the payment of monetary benefits.

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


